DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 2, 5, 10-12, 16, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fraschini et al., VNS induced desynchronization in gamma bands correlates with positive clinical outcome in temporal lobe pharmacoresistant epilepsy, Neuroscience Letters, vol. 536, 01 March 2013 (“Fraschini”).
As to Claim 1, Fraschini teaches the following:
A method of detecting an improvement in a seizure condition of a patient, the method (see “This finding suggests that long lasting variations in gamma band desynchronization can be a new tool in assessing the efficacy of VNS. The possibility that GABA-mediated VNS-induced effects can also play a role in this result is discussed.” in Abstract) comprising:
identifying a first EEG synchronization of the seizure condition of the patient (see “In this study, a global mean PLI calculation was performed by averaging PLI values from each pair of EEG channels. Global mean PLI values were compared between groups (responders and non responders) for each of the experimental conditions (before VNS implantation and five years after therapy onset).” on p. 16, col. 1);
applying a therapy configured to improve the seizure condition of the patient (see “The global mean PLI values obtained from EEG selected data, before and five years after the add-on treatment, computed in the aforementioned five different frequency bands are shown for responders and non responders to VNS therapy patients respectively in Fig. la and b.” on p. 16, col. 1); and
identifying a second EEG synchronization of the seizure condition of the patient subsequent to application of the therapy, wherein an improvement of the seizure condition of the patient is demonstrated by a reduced EEG synchronization of the patient such that the second EEG synchronization is less than the first EEG synchronization (see “The global mean PLI values obtained from EEG selected data, before and five years after the add-on treatment, computed in the aforementioned five different frequency bands are shown for responders and non responders to VNS therapy patients respectively in Fig. la and b. The results show that the mean PLI is significantly lower in the 30-48 Hz gamma band (P= 0.008) after the treatment in the group of responders, thus indicating a clearcut global signal desynchronization.” on p. 16, col. 1; and see “For this analysis EEG channels were grouped for each hemisphere, and average PLI for all channels within a hemisphere were evaluated and used for the comparison. As a result of this analysis, we interestingly observed a greater degree of gamma band desynchronization in the left hemisphere (P= 0.02) in patients who responded to VNS therapy when compared to the same patients before the VNS implantation.” on p. 16, col. 2). 
As to Claim 2, Fraschini teaches the following:
wherein the therapy is at least one of a vagus nerve stimulation therapy or a drug therapy (see “Ten patients (four men and six women, with age 44±9 years) affected by drug-resistant partial epilepsy, who attended the Epilepsy Diagnostic and Treatment Center of Cagliari (Italy), were retrospectively selected from 32 individuals implanted with a vagus nerve stimulator device (VNS, Cyberonics, Houston, TX) from at least 5 years.” on p. 15, col. 1).
As to Claim 5, Fraschini teaches the following:
wherein the first and second EEG synchronization are determined for a plurality of EEG sensors and a plurality of frequency bands for each of the plurality of EEG sensors (see “Electroencephalographic (EEG) signals were recorded using a 19 channel EEG system (Brain Quick System, Micromed, MoglianoVeneto, Italy) according to the international 10-20 system during two different time points: (i) from one to three months before the VNS implantation and (ii) from five to six years after VNS surgery. The signals were acquired during a 20 min eyes-closed resting state, digitized with sample frequency set to 256 Hz and band pass filtered between 0.5 and 70 Hz. For each subject three artifact-free epochs (uncontaminated by eye movement, electromyographic activity and head motion artifacts) of 2048 samples (8 s) were selected. In particular, in order to avoid electromyographic (EMG) contamination related to the interpretation of high frequencies [43] extreme care was taken during blind inspection of the EEG epochs under guidance of a clinical EEG expert (F.M.). As already reported [7,8,27] this kind of procedure should allow to be quite confident about the brain origin of the measured activity and that any contamination would be eventually similarly distributed. Epochs were successively band-pass filtered for the commonly used frequency bands: delta (0.5-4Hz), theta (4-8Hz), alpha (8-13Hz), beta (13-30Hz) and gamma (30-48 Hz), and all the analyses were performed for these bands separately.” on p. 15, col. 2).
As to Claim 10, Fraschini teaches the following:
providing a visual representation of at least one of the first EEG synchronization, the second EEG synchronization, or a comparison of the first and second EEG synchronization to at least one of the patient or a physician (see “Fig. 1. Global mean PLI values computed by averaging PLI values from each pair of EEG channels. The PLI value measures the asymmetry of the distribution of phase differences between two signals. (A) Responder group, before and 5 years after VNS implantation comparison. (B) Non responder group, before and 5 years after VNS implantation comparison. (C) Before VNS implantation, comparison between responder and non responder group. (D) Five years after VNS implantation, comparison between responder and non responder group. Asterisks indicate significant variations.” on p. 16).
As to Claims 11, 12, 16, and 21, because the subject matter of claims 11, 12, 16, and 21 directed to a device configured to detect an improvement in as seizure condition of a patient is not distinct from the subject matter of claims 1, 2, 5, and 10 directed to a method of detecting an improvement in a seizure condition of a patient, the method, Fraschini tteaches claims 11, 12, 16, and 21 for the same reasons as that provided for the rejection of claims 1, 2, 5, and 10 above.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fraschini et al., VNS induced desynchronization in gamma bands correlates with positive clinical outcome in temporal lobe pharmacoresistant epilepsy, Neuroscience Letters, vol. 536, 01 March 2013 (“Fraschini”), as applied to claim 12 above, and further in view of Osorio et al, U.S. Patent Application Publication No. 2011/0295332 A1 (“Osorio”).
As to Claim 13, Fraschini teaches the subject matter of claim 12 above.  Fraschini does not teach the following:
at least one heart rate sensor.
However, Osorio teaches the following: 
at least one heart rate sensor (“sensor(s)”) 112 (see “In one embodiment, the at least one dependent variable may be based at least in part on at least one body signal, such as a body signal detected by sensor(s) 112.” in para. [0031]; and see “In an embodiment wherein the at least one dependent variable may be based at least in part on at least one body signal, an intensity of a seizure may be determined from a peak heart rate above a reference interictal heart rate or an area under the curve of heart rate elevation above a reference interictal heart rate, among other body signals and/or values calculable from body signals. A duration of a seizure may be determined from a duration of a heart rate elevation above a reference interictal heart rate, among other sources. A heart rate elevation above a reference interictal heart rate, among other sources, may also be used to determine a time elapsed between seizures (e.g, most recent seizure and the next seizure). An extent of spread of a seizure may be determined from kinetic signals indicative of movement of various limbs or signals relating to the patient's responsiveness or awareness, from the number of organs or functions affected by a seizure (e.g., brain, heart, breathing, metabolic, etc.).” in para. [0033]).
Thus, it would have been obvious for one of ordinary skill in the art at the time the application was filed to modify Fraschini’s “assessing the efficacy of VNS” to include determine “an intensity of a seizure” using a heart rate data, as taught by Osorio because Osorio explicitly suggests using this determination to determine efficacy of a therapy (see Osorio, para. [0032]):
Any dependent variable(s) relating to seizures may be determined by the data acquisition unit 155. In one embodiment, the at least one dependent variable may be selected from intensity of the seizure, duration of the seizure, extent of spread of the seizure, seizure severity index, an adverse effect (e.g., intolerability or lack of safety) of a therapy, and time elapsed between a seizure and the next seizure(s) or between a seizure and previous seizures, referred to herein as inter-seizure intervals. Inter-seizure interval may be determined by computing the time elapsed between the onset of two or more seizures or between the end of a seizure and the onset of the next. Other dependent variables include, but are not limited to, efficacy of a therapy, side effects of a therapy, and tolerability of a therapy.

Allowable Subject Matter
8.	Claims 3, 4, 6-9, 14, 15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if rewritten to overcome the rejection(s) under pre-AIA  35 U.S.C. 112, set forth in this Office Action.
9.	The following is a statement of reasons for the indication of allowable subject matter:  
As to Claims 3 and 14, neither Fraschini, Osorio, nor the prior art of record teaches the method of base claim 1 and the device of base claim 13, including the following, in combination with all other limitations of base claims:
identifying a first amount of heart rate increase of the seizure condition of the patient; 
identifying a second amount of heart rate increase of the seizure condition of the patient subsequent to application of the therapy, wherein an improvement of the seizure condition of the patient is demonstrated by a reduced increase in heart rate of the patient wherein the second amount of heart rate increase is less than the first amount of heart rate increase.

As to Claims 4 and 15, neither Fraschini, Osorio, nor the prior art of record teaches the method of base claim 1 and the device of base claim 13, including the following, in combination with all other limitations of base claims:
identifying a first duration of increased heart rate of the seizure condition of the patient; 
identifying a second duration of increased heart rate of the seizure condition of the patient subsequent to application of the therapy, wherein an improvement of the seizure condition of the patient is demonstrated by a reduced duration of increased heart rate wherein the second duration of increased heart rate is less than the first duration of increased heart rate.

As to Claims 6-9 and 17-20, neither Fraschini, Osorio, nor the prior art of record teaches the method of base claim 1 and the device of base claim 11, including the following, in combination with all other limitations of base claims:
wherein identifying the first EEG synchronization and identifying the second EEG synchronization each comprise:
extracting maximum wavelet coefficients in a plurality of epochs and a plurality of frequency bands for a plurality of EEG sensors;
computing a global spatial synchronization for each frequency band across the plurality of EEG sensors using the maximum wavelet coefficients; and
estimating a synchronizability index for each of the plurality of EEG sensors using the global spatial synchronization.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732. The examiner can normally be reached Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        06/15/2022